DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 16681104
Status of Claims
Applicant’s amendment of claims 1, 8 and 16 in “Claims - 06/23/2021” is acknowledged. This office action considers claims 1-20 pending for prosecution.
Reasons for Allowances 
Claims 1-20 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding amended independent claims 1. 8 and 16, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a semiconductor device, comprising: a semiconductor pedestal structure including: inter alia, “wherein the isolating portion of the semiconductor pedestal structure includes a doped punch through stop region separating the active portion of semiconductor pedestal structure from a supporting semiconductor substrate having a same composition as the semiconductor pedestal structure;”, as recited in  claim 1 and variation of those in claims 8 and 16. 
The most relevant prior art of references (US 20160233319 A1 to Lu; Yong-Yan et al.,) substantially discloses the limitations, in Figures 2-3R and in paragraphs [0017-0027], with the exception of the limitations described in the preceding paragraph. 
The prior art made of record and not relied (US 20200259002 A1 to Basker; Veeraraghavan S. et al.) is considered pertinent to applicant's disclosure. See form PTO-892. 
Basker; Veeraraghavan S et al. teaches a semiconductor device (100; Fig 3R) comprising (see the entire documents, Figs 10-12; [0045+]; and specifically, as cited below): 
a semiconductor pedestal structure (5; Figs 10-12) including an active portion (upper portion of 5 over 17; Fig 11) and an isolating portion (17), wherein the isolating portion of the semiconductor pedestal structure includes a doped punch through stop region (17; Figs 10-12; [0045]), separating the active portion of semiconductor pedestal structure (upper portion of 5 over 17; Fig 11) from a supporting semiconductor substrate (1) having a same composition as the semiconductor pedestal structure (5). But, Basker; Veeraraghavan S et al. could not be relied for a spacer of present on the isolation portion of the semiconductor pedestal structure, wherein the spacer of glass has an I-shaped geometry.   There is no motivation to combine Basker; Veeraraghavan S et al. with Lu; Yong-Yan et al..




Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claims 1, 8 and 16 are deemed patentable over the prior arts.
Claims {2-7}, {9-15} and {17-20} is allowed as those inherit the allowable subject matter from claims 1, 8 and 16 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
July 20, 2021